Citation Nr: 1603465	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-28 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 
 
2.  Entitlement to service connection for left ear hearing loss. 
 
3.  Entitlement to service connection for cold injury residuals of the upper extremities. 
 
4.  Entitlement to service connection for cold injury residuals of the lower extremities. 
 
5.  Entitlement to service connection for an acquired psychiatric disorder, to include a cognitive disorder, organic anxiety disorder, and dementia. 
 
6.  Entitlement to a rating in excess of 40 percent for residuals of a fractured pelvis with sciatic neuropathy and right knee limitation. 

7.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI).
 
8.  Entitlement to an initial compensable rating for right ear hearing loss. 
 
9.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

10.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 6, 1958 to April 20, 1960 with prior, unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, October 2010, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2013, the Veteran testified before a Decision Review Officer (DRO).  The audio equipment used to record the hearing failed and the Veteran was offered another DRO hearing.  Through his representative, the Veteran  declined the offer for a new hearing. 

In June 2014, the Board remanded the appeal in order to afford the Veteran with his requested hearing before a member of the Board.

In October 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  There has been substantial compliance with the Board's June 2014 remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the psychiatric claim for service connection has been characterized to include any acquired psychiatric disorder, to include a cognitive disorder, organic anxiety disorder, and dementia. 

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the August 2013 and February 2014 statements of the case (SOCs).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issues of service connection for a left knee disability, left ear hearing loss, and an acquired psychiatric disorder, higher ratings for residuals of a fractured pelvis, TBI, right ear hearing loss, and tinnitus, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Cold injury residuals of the upper extremities are related to service.   

2.  Cold injury residuals of the lower extremities are related to service.   


CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service connection for cold injury residuals of the upper extremities have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for the establishment of entitlement to service connection for cold injury residuals of the lower extremities have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claims for service connection for cold injury residuals of the upper and lower extremities, all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Due consideration must be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which such Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. §§ 1154(a).

According to VA regulations set out in VA Manual, M21-1, III.iv.4.E.2.d, service connection for residuals of a cold injury should be awarded if the cold injury was incurred during military service and an intercurrent nonservice-connected cause cannot be determined.  When considering the possibility of intercurrent cause, reasonable doubt must be resolved in the Veteran's favor.  Id.  

The Veteran has current diagnoses of chronic neuropathy in the upper and lower extremities, manifested by cold sensitivity and cold-related tingling and numbness, documented in a July 2010 private medical report of Dr. B.  (VBMS Entry July 22, 2010).

The Veteran contends that he was exposed to extremely cold weather while serving in Korea in the winter of 1959.  He testified that while he was initially going to serve as a clerk, he was sent to the motor pool and served in a platoon on a tracked vehicle in the mountains with subzero temperatures at night.  The testified that his mittens and field service jacket were insufficient protection against the cold.  Hearing Transcript, p. 24-31.  

The Veteran's service treatment records do not document cold injuries; rather, they pertain largely to the injuries sustained by the Veteran following a serious motor vehicle accident with fatalities that took place in September 1959.  However, his Report of Separation from the Armed Forces (DD Form 214) shows one year and twenty-six days of foreign service.  An addendum report of separation (DD Form 215) shows that his foreign occurred in Korea.

The Veteran is competent to testify and report evidence regarding the nature of his service, which included exposure to cold weather.  Symptoms related to cold weather exposure are capable of lay diagnosis because they are readily sensed by the person experiencing it.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The Veteran is also credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's assertions regarding the cold weather exposure during service have been consistent throughout the appeal.  See, e.g., correspondence from July 2010, August 2010, and February 2012 (mentioning cold weather exposure); March 2010, September 2010, and June 22, 2011 (mentioning polyneuropathies from cold weather exposure); February 2011 VA treatment record (discussing injuries sustained from falling off a frozen tank); and June 2010 VA psychiatric examination report (documenting his contentions of reporting for guard duty without gloves and suffering a slight case of frostbite).  His contentions are further supported by the information contained in his DD Forms 214 and 215.  The Veteran is competent to report experiencing symptoms of cold weather exposure during service, and given the totality of this evidence, his lay assertions are found credible for the purpose of linking the onset of his symptoms to active service in Korea.  

On the issue of nexus, the only evidence is the July 2010 private medical report of Dr. B.  In the July 2010 report, Dr. B. stated he had obtained a medical history and examined the Veteran.  Dr. B. acknowledged that the Veteran has also been diagnosed with diabetes and related polyneuropathy, however, he opined it was "unusual with patients with polyneuropathy to experience neuropathy symptoms mainly with a drop in temperature," and concluded that the Veteran has coexisting cold injury residuals and diabetic polyneuropathy.  He provided an in-depth and factually based explanation for his conclusions.
  
The July 2010 medical report is adequate for purposes of adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Dr. B. based his conclusions on the Veteran's reported in-service symptoms, which he is competent to report and which are consistent with the circumstances of her service, as well as the DD Forms 214 and 215.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He provided a rationale for his conclusion that the onset of the Veteran's cold injury residuals of the upper and lower extremities was in service based on an assessment of his current symptoms and cold weather exposure in service.  There is no evidence to the contrary of Dr. B.'s opinion.  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).   The only intercurrent non-service connected cause raised by the record is the Veteran's diabetes, however, Dr. B. clarified that the Veteran manifests the coexisting conditions of diabetic polyneuropathy and cold injury residuals.  Moreover, the VA manual directs that when considering the possibility of intercurrent cause, reasonable doubt must be resolved in the Veteran's favor.  M21-1, III.iv.4.E.2.d.  At a very minimum, the evidence is in equipoise in showing that the current cold injury residuals of the upper and lower extremities is due to an injury that was incurred in service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Board expresses no opinion regarding the severity of the cold injury residuals of the upper and lower extremities.  The RO will assign an appropriate disability rating and effective date on receipt of this decision, based on application of all regulations including application of the Schedule for Rating Disabilities, the anti-pyramiding provisions and other law.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for cold injury residuals of each of the upper extremities is granted. 
 
Service connection for cold injury residuals of each of the lower extremities is granted. 


REMAND

Additional development of the claims remaining on appeal is required, and the matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

* records from the New Port Richey VA Outpatient Clinic (VBMS Entry November 24, 2015 (Veteran's attorney's list of his current medical providers.))

* private medical records of Dr. T. M. of Mationg Medical Center (VBMS Entry November 24, 2015 (Veteran's attorney's list of his current medical providers.))

* private medical records of West Florida Cardiology Consultants (VBMS Entry November 24, 2015 (Veteran's attorney's list of his current medical providers.))
* private medical records of Dr. T. B. (VBMS Entry November 24, 2015 (Veteran's attorney's list of his current medical providers.))

* Heart Institute at the Regional Medical Center Bayonet Point (VBMS Entry April 16, 2010)

Associate these records with the claims file or upload them in separate electronic files to VBMS.

2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his left knee disorder.

The claims e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must then provide an opinion as to (i.) whether a left knee disorder began during active service or is related to any incident of service, (ii.) whether a left knee disorder was caused or aggravated (chronically worsened) by any service-connected disability, and (ii.) whether arthritis of the left knee manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* October 1958 service treatment record (STR) documenting a fall from a tank.  VBMS Entry April 27, 2014, p. 143/143.

* September 1959 STR documenting a motor vehicle accident in which fatalities occurred; the Veteran sustained serious injuries, including injuries to the left leg.  VBMS Entry April 27, 2014, p. 15/91.

* September 2013 VA examination report diagnosing degenerative joint disease, a lateral meniscus tear, and an ACL tear.  The examiner offered a negative opinion on the matter of secondary service connection, and did not provide an opinion on the matter of direct service connection.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Also after all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to address  the severity and complications of his hearing loss and tinnitus.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
The examiner is advised that he or she must report on the functional effects of the Veteran's hearing loss and tinnitus on his occupational and social functioning.  

The VA examiner should identify the nature, frequency, and severity of the Veteran's hearing loss and tinnitus.  All testing deemed necessary by the examiner should be performed and the results reported in detail, to include all pure tone thresholds, pure tone threshold averages, and Maryland CNC tests.  If the examiner is unable to obtain threshold scores through audiological testing, he or she must provide a thorough explanation as to why these scores cannot be obtained.

A.  The examiner is requested to provide a numerical translation of the pure tone thresholds depicted in a graph in a private March 2010 audiogram submitted by the Veteran.  VBMS Entry March 18, 2010.

B.  The examiner must then provide an opinion as to (i.)  whether any left ear hearing loss began during active service or is related to any incident of service, including the Veteran's hazardous noise exposure as a light weapons infantryman, and (ii.) whether left ear sensorineural hearing loss was manifested within one year of separation from service.

The examiner's attention is drawn to the following:

* March 2010 private medical report which does not appear to diagnose left ear hearing loss for VA purposes.  The physician opined, "the patient has tinnitus and sensorineural hearing loss due to noise induced trauma while in active military service."

* September 2010 VA Examination Report, which did not diagnose left ear hearing loss for VA purposes.  The examiner, however, provided a positive nexus opinion for hearing loss and tinnitus

C.  The examiner must opine on whether the service-connected tinnitus presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In this regard, the examiner's attention is drawn to the following:

* October 2015 hearing testimony that an extraschedular rating should be considered due to the fact that the Veteran's tinnitus limits all meaningful communication with others.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Also after all available records have been associated with the claims file/e-folder, afford a VA examination to address the severity and complications of his service-connected traumatic brain injury, to specifically include NEUROLOGICAL and PSYCHOLOGICAL examinations.

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
A.  The examiner must comment on the degree to which the service-connected residuals of a head injury are manifested by facets of COGNITIVE IMPAIRMENT, including memory; attention; concentration; executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness.  In so doing, the examiner must specify which symptoms are attributable to the Veteran's TBI, and which symptoms are associated with another disability, and assign severity levels accordingly. Where it is not possible to distinguish which symptoms are attributable to the Veteran's TBI and which are attributable to nonservice-connected disabilities, the examiner must assume, for purposes of the examination, that any such symptom is related to the Veteran's service-connected TBI.

B.  The examiner must then provide diagnoses of ANY PHYSICAL (INCLUDING NEUROLOGICAL DISABILITY related to the TBI.  The examiner must provide findings in accordance with the rating criteria for any such disorder.

C.  FOR ANY DIAGNOSED MENTAL DISORDER RELATED TO TBI, the examiner must provide findings in accordance with the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130.

In this regard, the examiner's attention is drawn to the following:

* May 2010 VA TBI examination report with a finding that the Veteran's cognitive deficits are not related to his TBI, but are due to his "medical problems."ogognitive deficits are not due to TBI they are related to h
* June 2010 VA psychiatric examination report with a finding that, "cognitive disorder NOS is less likely as not (less than 50/50 probability caused by or a result of TBI in the military."

* September 2010 private medical report of Dr. Y. finding that the Veteran manifested "signs and symptoms consistent with organic anxiety disorder as a result of head injury in 1959 while he was still in the service. The patient also currently has signs and symptoms consistent with dementia which I believe also is related to the head injury."

* May 2011 VA TBI examination report indicating, "no neuropsychological testing needed as there are [sic] no cognitive impairments as a result of TBI."

* May 2011 VA psychological examination report diagnosing, "cognitive disorder nos (secondary to gmc)."

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  Also after all available records have been associated with the claims file/e-folder, afford a VA examination to address the severity and complications of the service-connected fractured pelvis with sciatic neuropathy and right knee limitation.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
The examiner must clearly identify EACH residual of the Veteran's fractured hip that is manifested by separate and distinct symptoms.  See 38 C.F.R. § 4.14  (the evaluation of the same manifestation under different diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 261   (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  The examiner must provide findings for each separate complication in accordance with the applicable rating worksheets.

For the SCIATIC NEUROPATHY, the examiner must indicate whether there is incomplete paralysis (and if so, whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy), or whether there is complete paralysis (foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).

For the RIGHT KNEE, the examiner must provide a comprehensive assessment of the nature, frequency, and severity of the knee disorder, to include instability and limitations on range of motion.  The examiner must specifically describe reported knee symptoms and their effects on the Veteran's occupational functioning and activities of daily living. The examiner must:

(i) Provide the range of motion of the knee, expressed 
in degrees.  State whether the flexion is limited to 15 
degrees, 30 degrees, 45 degrees, or 60 degrees.

State whether the extension of the knee is limited to 
45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 
degrees, or 5 degrees.

State whether any functional loss due to pain and/or 
weakness causes disability beyond that reflected on 
range of motion measurements.

(ii) Conduct repetitive motion testing and note any 
decrease of range of motion after repetitive use, in 
degrees.  Specifically, determine whether the knee 
exhibit weakened movement, excess fatigability, 
incoordination, painful motion, and/or pain with use.

(iii) State whether the Veteran experiences recurrent 
subluxation or lateral instability of the knee and, if   
instability exists, the degree of instability (severe, 
moderate, or slight).

(iv) State whether there is any ankylosis, 
abnormalities of the semilunar cartilage, impairment 
of the tibia and/or fibula, or genu recurvatum of the 
knee.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6.  Also after all available records have been associated with the claims file/e-folder, afford the Veteran an examination to determine the effect of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

7.  REFER THE ISSUE OF ENTITLEMENT TO AN INITIAL RATING in excess of 10 percent for tinnitus on an extraschedular basis to the Director, Compensation Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  

8.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  

If the percentage requirements for a TDIU under 4.16(a) are not met the RO/AMC must consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as applicable.  

The RO/AMC must also consider the claim of entitlement to an initial rating in excess of 10 percent for tinnitus on an extraschedular under 38 C.F.R. § 3.321(b).  

In readjudicating the claim for the TBI, the RO/AMC must CONSIDER WHETHER SEPARATE RATINGS ARE WARRANTED including for any acquired psychiatric disorder.

In readjudicating the claim for the fractured pelvis, the RO/AMC must CONSIDER WHETHER SEPARATE RATINGS ARE WARRANTED including for the right knee.

If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


